Order reversed, on the law, with ten dollars costs and disbursements, and motion denied, on the ground that the plaintiff city did not incur any liability by procuring the injunction or because of its proceeding under it. (City of Yonkers v. Federal S. R. Co., 221 N. Y. 206; Herkimer Lumber Co. v. State of New York, 196 App. Div. 708.) The Special Term did not have jurisdiction to amend the injunction order and impose a liability where none had existed before the amendment. All concur; Crouch, J., not sitting.